Citation Nr: 1725037	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, including as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from July 1964 to June 1966. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Roanoke, Virginia, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral upper extremity peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral lower extremity peripheral neuropathy was caused by his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for bilateral lower extremity peripheral neuropathy have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

Private treatment records and VA treatment records state that the Veteran has bilateral lower extremity peripheral neuropathy. The Veteran's type II diabetes mellitus is service connected. An August 2012 VA treatment record states that the Veteran had diabetic neuropathy, that he had "peripheral neuropathy-like pain of bilateral feet (diabetes . . . Agent Orange exposure)," and that "since neuropathy/foot pain is primary concern in this [V]eteran, would attempt . . . tight diabetes control."

The Veteran has not been afforded a VA examination for peripheral neuropathy. A June 2013 VA diabetes examination did not address whether the Veteran had peripheral neuropathy or whether it was caused by his diabetes. Therefore, this examination is of limited probative value.

The Veteran has been diagnosed with bilateral lower extremity peripheral neuropathy and the August 2012 VA treatment record clearly attributes the cause of this disorder to his service-connected diabetes. Therefore, service connection is warranted and the claim is granted.


ORDER

Service connection for bilateral lower extremity peripheral neuropathy is granted.
REMAND

The Veteran has been diagnosed with bilateral upper extremity peripheral neuropathy but no competent medical provider has opined as to whether it was caused by service or caused or aggravated by the Veteran's service-connected disorders. Therefore, remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his bilateral upper extremity peripheral neuropathy. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran has early-onset bilateral upper extremity peripheral neuropathy.

b.  whether the Veteran's bilateral upper extremity peripheral neuropathy was caused by any in-service event, injury, disease, or disorder, including his presumed in-service exposure to herbicide agent.

c.  whether the Veteran's bilateral upper extremity peripheral neuropathy was caused by any of his service-connected disorders.

d.  whether the Veteran's bilateral upper extremity peripheral neuropathy was aggravated by any of his service-connected disorders.

The Veteran's type II diabetes mellitus with diabetic nephropathy is service connected as is bilateral lower extremity peripheral neuropathy; tinnitus; bilateral hearing loss; and tremors and loss of automatic movements, cognitive impairment with depression, bilateral upper and lower extremity muscle rigidity and stiffness, partial loss of sense of smell, constipation, erectile dysfunction, urinary incontinence, and difficulty chewing and mild speech change, all due to Parkinson 's disease.

The examiner's attention is drawn to the following:

*August 2011 VA memorandum stating that the Veteran served in the Republic of Vietnam.

*September 2012, January 2013, April 2013, and January 2014 private treatment records stating a diagnosis of peripheral neuropathy. VBMS Entry 7/18/2011, p. 11, 28; VBMS Entry 11/22/2014, p. 5, 28.

*January 2014 letter from the Veteran's private neurologist stating that he had bilateral upper and lower extremity peripheral neuropathy. VBMS Entry 3/17/2014.

*VA treatment records stating that the Veteran was prescribed medication for neuropathy.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


